Title: John Quincy Adams to Thomas Boylston Adams, 16 January 1780
From: Adams, John Quincy
To: Adams, Thomas Boylston



My Dear Brother
Bilbao Jay. the 16th 1780

I am always happy to find an opportunity of conversing with you, as we cannot verbally do this it is our duty to do it by writing. I now have a good opportunity to write a few lines to you by Captn. Lovett in a Ship belonging to Mr. Cobet of Beverly, but I can write but a few lines to you for I must write to all my Freinds. We have had the worst 3 Weeks that ever I pass’d in my life. Bad roads, worse accomodations, no Chimneys in the houses which look more like hogs penns than houses, and in Short it is past my art to give a description of what I have seen Since I left Ferrol. But I must conclude in subscribing myself your affectionate brother,

John Quincy Adams

